     Case 1:19-cv-09038-GBD-SDA Document 194 Filed 07/12/21 Page 1 of 1
                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                         60 East 42nd Street • Suite 4700 • New York, New York 10165
                                 T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                        July 12, 2021
Via Electronic Filing
The Honorable Stewart D. Aaron, U.S.M.J.
U.S. District Court, Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                      Re:      Antolini v. McCloskey et al
                               Case No.: 1:19-cv-09038-GBD

Dear Honorable Magistrate Judge Aaron:

       This law firm represents Defendants Dimur Enterprises Inc., Amy McCloskey, Theresa
Laurent, Eddie C K Chung (“Mr. Chung”) and C&S Millennium Real Estate (collectively, the
“Defendants”) in the above-referenced action.

       Pursuant to Your Honor’s Individual Practice Rules I(A) and II(B), and Your Honor’s July
8, 2021 Order [Dckt. No. 193], this letter respectfully serves to advise the Court that the
undersigned attorney is available on Friday, July 23, 2021 beginning at 10:00 a.m. to complete the
deposition of Plaintiff Dino Antolini (the “Plaintiff”).

      We thank the Court for its attention to this matter, and are available at the Court’s
convenience to answer any questions related to the foregoing.

                                                              Respectfully submitted,

                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                               By: /s/ Jason Mizrahi
                                                                   Jason Mizrahi
                                                                   60 East 42nd Street, Suite 4700
                                                                   New York, NY 10165
                                                                   Tel. No.: (212) 792-0048
                                                                   Email: Jason@levinepstein.com
                                                                   Attorneys for Defendants

VIA ECF: All Counsel




                                                     1
